[a1027samanthaharnettvpge001.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A 155 5th Street San
Francisco, CA 94103 CONFIDENTIAL INFORMATION ______________October 26, 2015
Samantha Harnett ____________________________ ____________________125 Palm Dr.
________ ____________________Piedmont, CA 94610 ________ Re: Employment Offer
Letter Samantha Harnett Dear ________________________, It is my pleasure to
offer you a position at Eventbrite, Inc. (“Company”), coming on board to assume
a primary role in building our business. The details of this offer are as
follows: Position: ______________________________VP, General Counsel Reporting
To: ______________________________Chief Financial Officer 275,000 per annum Base
Salary: $_______________ Stock Options: ___________________185,000 November 10,
2015 Start Date: ___________________ This offer is contingent upon reference
checks, background checks, if any, clearance of any conflicts of interest, your
execution of the Proprietary Information and Invention Assignment Agreement, and
your eligibility to work in the United States. The terms of your new position
with the Company are as set forth below: 1. Position. We are very pleased to
offer you the position set forth above under “Position” reporting directly to
the position set forth above under “Reporting To”. 2. Start Date. Subject to
fulfillment of the conditions imposed by this letter agreement, you will
commence this new position with the Company on the above start date. 3. Proof of
Right to Work. For purposes of federal immigration law, you will be required to
provide to the Company documentary evidence of your identity and eligibility for
employment in the



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge002.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A United States. Such
documentation must be provided to us within three (3) business days of your
start date, or your employment relationship with us may be terminated. 4.
Compensation. (a) Base Salary. If you accept this offer, you will receive the
base salary listed above, which will be payable in semi-monthly installments on
our regular paydays, as in effect from time to time, net of all applicable
withholding taxes and deductions. (b) Benefits. As an employee of the Company,
you will be eligible for company benefits as in effect from time to time in
accordance with our policies for similarly situated employees. 5. Option to
Purchase Common Stock. (a) General. In connection with the commencement of your
employment, the Company will recommend that the Company’s Board of Directors
grant you an option (the “Option”) to purchase the number of shares of the
Company's Common Stock set forth under “Stock Options” above ("Shares") under
the Company's 2010 Stock Plan, as amended (“Plan”). This Option shall be
governed by the terms and conditions of the Plan and the Company’s Stock Option
Agreement (“Agreement”), including without limitation having an exercise
purchase price equal to the fair market value of the Shares on the date of the
grant as determined in good faith by the Company’s Board of Directors and being
subject to the Company’s standard new hire vesting schedule. The Shares issued
upon the exercise of the Option will be subject to various rights, restrictions
and obligations, as provided in the Agreement and Plan. A copy of the Plan and
the form of the Agreement are available for your review upon request. The Option
will be partially an incentive stock option to the extent allowed by the Plan
and applicable law. (b) Acceleration. In the event that your employment with the
Company is terminated by the Company without Cause (as defined below) or you
resign your employment for Good Reason (as defined below), in each case within
12 months following a Change in Control (as defined below), then, the remaining
unvested Shares subject to the Option will accelerate such that 50% of such
remaining unvested Shares will become vested on the date of such termination.
(c) Definitions. For purposes of this Agreement, “Change in Control” shall mean
(i) the consummation of a merger or consolidation of the Company with or into
another entity or (ii) sale of all or substantially all of the Company’s assets
to an unaffiliated third party. The foregoing notwithstanding, the following
shall not constitute a Change in Control, (A) a merger or consolidation of the
Company, where, immediately after the merger or consolidation a majority of the
voting power of the capital stock of the continuing or surviving entity, or any
direct or indirect parent corporation of the continuing or surviving entity,
will be owned by the persons who were the Company’s stockholders immediately
prior to the merger or consolidation in substantially the same proportions as
their ownership of the voting power of the Company’s capital stock immediately
prior to the merger or consolidation, (B) an issuance of the Company’s capital
stock for capital raising purposes, (C) the sale of the Company’s capital stock
by the Company and/or its stockholders in connection with its initial public
offering or as part of Company directed secondary liquidity programs, and (D) a
merger effected solely for purposes of reincorporating the Company. For purposes
of this Agreement, “Cause” shall mean (i) your material act of misconduct in
connection with the performance of your duties to the Company, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates; (ii) your 2



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge003.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A commission of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct that would reasonably be expected to result in material injury or
reputational harm to the Company or any of its subsidiaries or affiliates if you
were retained in your position; (iii) your continued non-performance of your
duties to the Company 30 days following written notice thereof from the Company;
(iv) your breach of any material provisions of any written agreement between you
and the Company, including without limitation, the Proprietary Information and
Invention Assignment Agreement; (v) your material violation of the Company’s
written employment policies; or (vi) your failure to cooperate with a bona fide
internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate. For purposes of
this Agreement, “Good Reason” shall mean the following actions by the Company
without your consent, which the Company fails to cure within 30 days following
written notice thereof from you and which notice is sent by you within 45 days
following the occurrence of such action: (i) a reduction of your base salary of
greater than 25%; (ii) a material diminution in your authority, duties, or
responsibilities; (iii) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom you are required to report; or (iv) a
change of more than 50 miles in the geographic location at which you must
perform services for the Company. If the Company fails to cure the condition
within the 30 day cure period, you must resign employment within 60 days of the
end of such cure period in order for such termination to be with “Good Reason”.
6. Proprietary Information and Invention Assignment Agreement. Your acceptance
of this offer and commencement of employment with the Company is contingent upon
your execution of the Company's “Proprietary Information and Invention
Assignment Agreement”. Signed copies of which must be delivered to an officer of
the Company prior to or on your start date. 7. Conflicts of Interest. Your
employment pursuant to this offer is contingent upon you having disclosed to the
Company any potential conflicts of interest between your past employment and
future duties with the Company. By accepting this offer of employment, you are
certifying that (i) you are not aware of any impediment to loyal and
conscientious employment with the Company, (ii) you have not engaged in any
conduct or entered into any agreement that would disqualify you from employment
with the Company or in anyway restrict your employment with the Company, and
(iii) neither your employment with the Company nor the discharge of your
employment duties will violate any agreement that you have executed with a third
party. You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you in connection with your employment with the Company,
and to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice and you will not render commercial or professional services of any nature
to any person or organization, whether or not for compensation, without the
prior written consent of the Company's Chief Executive Officer. By way of
illustration, but not limitation you may not (i) accept or perform work of a
nature that conflicts or competes in any way with the business, products or
services of the Company, or causes you or has potential to cause you to be
disloyal; (ii) use any Company resources including, but not limited to, computer
hardware and software, telephones, facsimile machines, and copiers, for or in
connection with any non-Company work; (iii) perform any non-Company work on
Company premises; or (iv) perform any non-Company work during normal business
hours. Nothing in this letter agreement will prevent you from accepting speaking
or presentation engagements in exchange for honoraria or from serving on boards
of charitable organizations, provided such efforts are not inconsistent with the
above principles. 3



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge004.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A 8. At-Will
Employment. Notwithstanding any other provision of this letter agreement to the
contrary, your employment with the Company will be on an "at will" basis,
meaning that either you or the Company may terminate your employment at any time
for any reason or no reason, with or without cause. No employee or
representative of the Company, other than the Chief Executive Officer has the
authority to alter the at-will nature of your employment relationship. The Chief
Executive Officer can only do so in a written employment agreement that is
signed by both the Chief Executive Officer and yourself. We are delighted to
extend you this offer until 5 pm PST on _______________Wednesday, October______
28 _ and look forward to working with you. To indicate your acceptance of the
Company's offer, please sign and date this letter agreement in the space
provided below and return it to me, along with a signed and dated copy of the
Proprietary Information and Invention Assignment Agreement. This letter,
together with the Proprietary Information and Invention Assignment Agreement,
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement, signed by the Company
and by you. If you have any questions about this offer, please call me. We look
forward to a favorable reply and to a rewarding and productive association with
you. Sincerely, Kevin Hartz, CEO Agreed and Accepted: 2015-10-26
___________________________ ______________________ Samantha Harnett Date
Enclosures: Proprietary Information and Invention Assignment Agreement;
Arbitration Agreement; Handbook 4



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge005.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A EMPLOYEE PROPRIETARY
INFORMATION AND INVENTION ASSIGNMENT AGREEMENT This Agreement is effective as of
the commencement of my employment with Eventbrite, Inc., its subsidiaries and/or
affiliates (all of the foregoing together with their successors and assigns
being referred to collectively herein as, “Company”) and is intended to
formalize in writing certain understandings and procedures that have been in
effect since the time I was initially employed by Company. In return for my new
or continued employment by Company, I acknowledge and agree that: 1. Period of
Employment. As used herein, the period of my employment (as well as the
definition of “employment,” “employed,” and words of similar import as used in
this Agreement) includes any time in which I may be or have been rendering
services to the Company or retained by Company as a consultant or independent
contractor. 2. Information Systems. I recognize and agree that I have no
expectation of privacy with respect to Company’s telecommunications, networking
or information processing systems (including, without limitation, stored
computer files, email messages and voice messages) and that my activity and any
files or messages on or using any of those systems may be monitored at any time
without notice. 3. Proprietary Information. My employment creates a relationship
of confidence and trust between Company and me with respect to any information:
(a) Applicable or relevant to the business of Company; or (b) Applicable or
relevant to the business of any third party, which may be made known to me by
Company or by any third party, or learned by me in the context of my employment.
All of such information has commercial value in the business in which Company is
engaged and is hereinafter called “Proprietary Information.” By way of
illustration, but not limitation, Proprietary Information includes any and all
Company Inventions (as defined below), technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed products and services
of Company, and includes, without limitation, its respective information
concerning research, experimental work, development, design details and
specifications, engineering, financial information, procurement requirements,
purchasing, manufacturing, customer lists, business forecasts, sales and
merchandising, marketing plans and information, and information regarding other
employees. 4. Nondisclosure of Proprietary Information. All Proprietary
Information is the sole property of Company, its assigns, and/or third parties
who provided it to Company, as applicable, and Company, such assigns and/or such
third parties, as applicable, shall be the sole owner of all patents,
copyrights, works, trade secrets and other rights in connection therewith. I
hereby assign to Company any rights I may have or acquire in such Proprietary
Information. At all times, both during my employment by Company and after its
termination, I will keep in confidence and trust all Proprietary Information,
and I will not use or disclose any Proprietary Information or anything directly
relating to it without the written consent of Company, except as may be
necessary in the ordinary course of performing my duties as an employee of
Company. Notwithstanding the foregoing, it is understood that, (a) this
Agreement does not restrict my use of information which is generally known in
the trade or industry not as a result of a breach of this Agreement and my own
skill, knowledge, know-how and experience to whatever extent and in whatever way
I wish (but, for clarity, the foregoing does not grant me a license to any
Company intellectual 5



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge006.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A property), and (b) I
may make disclosures of Proprietary Information that are specifically required
by law or court order, provided that I have used diligent efforts to limit
disclosure and to obtain confidential treatment or a protective order and have
notified Company of such proceedings giving it an adequate chance to do the
same. 5. Return of Materials. Upon termination of my employment or at the
request of Company from time to time before termination, I will deliver to
Company all written and tangible material in my possession incorporating the
Proprietary Information or otherwise relating to Company’s business. 6.
Inventions. As used in this Agreement, the term “Inventions” means any and all
new or useful art, discovery, improvement, technical development, or invention
whether or not patentable, know- how, designs, works of authorship, maskworks,
trademarks, formulae, processes, manufacturing techniques, trade secrets, ideas,
artwork, software or other copyrightable or patentable works. To the extent
allowed by applicable law, for the purposes of this Agreement, the term
“Inventions” (and the assignments and licenses under Section 8 below) shall
include (and I hereby expressly waive) all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”). To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to any action that may be
taken with respect to such Moral Rights by or authorized by Company and agree
not to assert any Moral Rights with respect thereto. I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company. 7. Disclosure of Prior Inventions. I have identified on Attachment A
(“Prior Inventions”) attached hereto all Inventions relating in any way to
Company’s business or proposed business which were made by me prior to my
employment with Company (“Prior Inventions”), and I represent that such list is
complete. I represent that I have no rights in any such Inventions other than
those Prior Inventions specified in Attachment A (“Prior Inventions”). If there
is no such list on Attachment A (“Prior Inventions”), I represent that I have
made no such Prior Inventions at the time of signing this Agreement. 8.
Ownership of Company Inventions; License of Prior Inventions. I hereby agree
promptly to disclose and describe to Company, and I hereby assign and agree to
assign to Company or its designee, my entire right, title, and interest
(including patent rights, copyrights, trade secret rights, mask work rights, sui
generis database rights and all other intellectual property rights of any sort
throughout the world) in and to all Inventions and any associated intellectual
property rights which I may solely or jointly conceive, develop or reduce to
practice during the period of my employment with Company, whether prior to or
following the execution of this Agreement, to and only to the fullest extent
allowed by applicable law, including California Labor Code Section 2870
(“Company Inventions”). I agree to grant Company or its designees a
non-exclusive, royalty free, perpetual, irrevocable, transferable, sublicensable
(with rights to sublicense through multiple tiers of distribution), worldwide
license to practice all applicable patent, copyright and other intellectual
property rights and confidential information relating to any Prior Inventions
which I incorporate, or permit to be incorporated, in any Company Inventions,
products or services, or which is necessary for the use, reproduction,
distribution or other exploitation of any Company Inventions. Notwithstanding
the foregoing, I agree that I will not incorporate, or permit to be
incorporated, such Prior Inventions in any Company Inventions, products or
services without Company’s prior written consent. 9. Cooperation in Perfecting
Rights to Inventions. (a) I agree to perform, during and after my employment,
all acts deemed necessary or desirable by Company to permit and assist it, at
its expense, in obtaining, perfecting, maintaining, defending and enforcing the
full benefits, enjoyment, rights and title throughout the world in the 6



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge007.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A Inventions hereby
assigned or licensed to Company. Such acts may include, but are not limited to,
execution of documents and assistance or cooperation in the registration and
enforcement of applicable patents, copyrights, maskworks or other legal
proceedings. (b) In the event that Company is unable for any reason to secure my
signature to any document required to apply for or execute any patent,
copyright, mask work or other applications with respect to any Inventions
(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), I hereby irrevocably designate and appoint
Company and its duly authorized officers and agents as my agents and
attorneys-in-fact to act for and on my behalf and instead of me, to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of patents, copyrights, maskworks or other rights
with the same legal force and effect as if executed by me. 10. No Violation of
Rights of Third Parties. My performance of all the terms of this Agreement and
as an employee of Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me prior to my
employment with Company, and I will not disclose to Company, use in the course
of my employment, or induce Company to use, any confidential or proprietary
information or material belonging to any previous employer or others. I am not a
party to any other agreement, whether written or oral, that will interfere with
my full compliance with this Agreement. I agree not to enter into any agreement,
whether written or oral, that will interfere with my full compliance with this
Agreement. 11. Survival. This Agreement (a) shall survive my employment by
Company, (b) does not in any way restrict my right or the right of Company to
terminate my employment at any time, for any reason or for no reason, (c) inures
to the benefit of successors and assigns of Company, and (d) is binding upon my
heirs and legal representatives. 12. Nonassignable Inventions. Notwithstanding
any provision of this Agreement to the contrary, this Agreement does not apply
to any Invention that qualifies fully as a nonassignable Invention under the
provisions of Section 2870 of the California Labor Code (which is attached
hereto as Attachment B), and I acknowledge that I have received and reviewed
such provisions of the California Labor Code. However, I agree to disclose
promptly in writing to Company all Inventions made or conceived by me during the
term of my employment, whether or not I believe such Inventions are subject to
this Agreement, to permit a determination by Company as to whether or not the
Inventions should be the property of Company. Any such information will be
received in confidence by Company. 13. No Solicitation. During the term of my
employment with Company and for a period of one (1) year thereafter, I will not
solicit, encourage, or cause others to solicit or encourage any employees of
Company to terminate their employment with Company. 14. No Competition. I agree
that during the term of my employment with Company (whether or not during
business hours), I will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and I will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company. 15. Communication to Future Employers. Without disclosing any
Proprietary Information, I agree to communicate my obligations under this
Agreement to any future employer or potential employer. The Company is entitled
to communicate my obligations under this Agreement to any such future employer
or potential employer. 7



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge008.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A 16. Injunctive
Relief. A breach of any of the promises or agreements contained herein will
result in irreparable and continuing damage to Company for which there will be
no adequate remedy at law, and Company shall be entitled to injunctive relief
and/or a decree for specific performance, and such other relief as may be proper
(including monetary damages if appropriate) and without any requirement to post
a bond. 17. Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated: (i) by personal delivery when delivered personally; (ii) by overnight
courier upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth below or such other
address as either party may specify in writing in accordance with this section.
18. Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. 19. Severability. Should any
provisions of this Agreement be held by a court of law to be illegal, invalid or
unenforceable, such illegal, invalid or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. 20. Waiver; Delay. The waiver by Company of a
breach of any provision of this Agreement by me shall not operate or be
construed as a waiver of any other or subsequent breach by me. No delay by
Company in enforcing any of its rights or remedies upon a breach of any
provision of this Agreement shall be construed as a waiver of such breach. 21.
Assignment. This Agreement is fully assignable by Company, but any purported
assignment of rights or delegation of duties under this Agreement by me is void
and of no force and effect. 22. Entire Agreement. This Agreement, together with
my offer letter agreement to which this Agreement was attached, represents my
entire understanding with Company with respect to the subject matter of this
Agreement and supersedes all previous understandings, written or oral. This
Agreement may be amended or modified only with the written consent of both an
authorized officer of Company and me. No oral waiver, amendment or modification
shall be effective under any circumstances whatsoever. 8



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge009.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A I HAVE READ THIS
AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS WHICH IT IMPOSES
UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO ME
TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT VOLUNTARILY AND
FREELY. ______________________________ Samantha Harnett
Name:_______________________________ Address: ____________________________125
Palm Dr. _____ ____________________________Piedmont, CA 94610 _____ 2015-10-26
Dated: _________________ Accepted and Agreed: Eventbrite 155 5th Street San
Francisco, CA 94103 By: _______________________ Kevin Hartz Title: Chief
Executive Officer Dated: _________________October 26, 2015 9



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge010.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A Attachment A PRIOR
INVENTIONS N/A ________ Employee Initials



--------------------------------------------------------------------------------



 
[a1027samanthaharnettvpge011.jpg]
DocuSign Envelope ID: 81E02298-6229-45D8-A384-91FBC2DDBD5A Attachment B
California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer. (a)
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for his employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.



--------------------------------------------------------------------------------



 